                            UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON

BOBBY SHANE CHARLTON


                               Plaintiff,

                 v.                              Case No. : 2: 16-cv-00901-MC

                                                 JURY NOTES
F. YPEZ, . FITZGERALD, M. WARE, J.
DAVIS, S. BRUNIGH, B. DUNCAN, M.
WILLINGHAM, S. REIDMAN, C.
KROPORNICKI, LT. PETERS, R.N.
PERSINGER, C. OLSEN, A. GONZALEZ,
SGT. ARGUELLO, SGT. GALLINO,
CAPT. WALKER, JERI TAYLOR, all in
their official and individual capacities,

                               Defendants.
